Case 3:18-cv-01063-AJB-AGS Document 87 Filed 10/02/18 PageID.2157 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9            FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11   ANTON EWING, an individual,                      Case No.: 3:18-CV-01063-AJB-AGS
12                                                    ORDER GRANTING JOINT
                             PLAINTIFF,               MOTION TO CONTINUE
13          vs.                                       HEARING ON DEFENDANTS’
                                                      MOTIONS TO DISMISS
14
                                                    (Doc. No. 86)
15   8 FIGURE DREAM LIFESTYLE,
16   LLC, RICHARD WALDMAN, R.
     SCOTT INTERNATIONALC CORP.,
17   FAST ADVANCE FUNDING, LLC,
18   ANTHONY GIBSON, FIRST
     PREMIER FUNDING, LLC,
19   ANTHONY J. GAGLIO, FIRRST
20   UNION LENDING, LLC, TIMUR
     SHAMSUTDINOW, FIG CAPITAL,
21   LLC, MICHAEL SCARPACI,
22   PREMIUM MERCHANT FUNDING,
     ONE, LLC and ELIE GOLSHAM,
23

24                    DEFENDANTS.
25

26         Before the Court is the parties’ Joint Motion to Continue Hearing on
27   Defendants’ Motions to Dismiss. Upon consideration of the papers this Court
28   finds that the parties have shown good cause herein to have the hearing on
                                                  1
              ORDER ON JOINT MOTION TO CONTINUE HEARING ON DEFENDANTS’ MOTIONS TO DISMISS
Case 3:18-cv-01063-AJB-AGS Document 87 Filed 10/02/18 PageID.2158 Page 2 of 2



 1
     Defendants’ motions to dismiss continued. Therefore,
 2
           1.      IT IS HEREBY ORDERED that the parties’ Joint Motion to
 3
     Continue Hearing on Defendants’ Motion to Dismiss is granted and continued
 4
     from October 11, 2018 at October 18, 2018 at 2:00 p.m. in Courtroom 4A.
 5
           IT IS SO ORDERED.
 6

 7   Dated: October 2, 2018
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
                ORDER ON JOINT MOTION TO CONTINUE HEARING ON DEFENDANTS’ MOTIONS TO DISMISS
